Citation Nr: 0333053	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for a total 
disability rating for compensation, due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all service personnel records 
of the veteran, including those relating 
to her placement by the United States 
Coast Guard on the Temporary Disability 
Retired List and any subsequent 
disposition.  Also, obtain all medical 
records compiled following the veteran's 
discharge from active duty on July 15, 
1996, at the United States Coast Guard 
Air Station in North Bend, Oregon.  Once 
obtained, such records must be made a 
part of the claims folder.

2.  Obtain any and all available records 
from the applicable State or Federal 
agency relating to the veteran's receipt 
of unemployment benefits from the time of 
her discharge from service on July 15, 
1996, through September 12, 1997, for 
inclusion in the claims folder.

3.  Obtain the veteran's Chapter 31 
vocational rehabilitation and training 
folder, as well as any counseling and 
employment services subfolders, for 
association with the claims folder.  Note 
that the veteran's attorney has been able 
to obtain and submit a portion of the 
veteran's Chapter 31 records, 
notwithstanding an undated report of 
contact, apparently compiled during 1999, 
by D. Shields as to the absence of the 
veteran's VA vocational rehabilitation 
file at the Department of Veterans 
Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

4.  Ascertain whether or not the veteran 
was afforded a VA social and industrial 
survey at any time prior to October 6, 
1997, and compile a written response as 
to the presence or absence of any 
corresponding report of such a survey.  
If such a survey was performed prior to 
October 6, 1997, obtain a complete copy 
and associate same with the other 
evidence on file.

5.  Contact the veteran in writing 
through her attorney for the specific 
purpose of requesting that she provide a 
list of the names and addresses of those 
VA and non-VA medical professionals or 
institutions who may have evaluated or 
treated her for any service-connected 
disability from the time of her 
separation from service on July 15, 1996, 
through September 11, 1997.  She should 
also be asked to list the name and 
address of any medical professional who 
to date has determined that she was 
rendered unemployable by service-
connected disabilities, alone, prior to 
September 12, 1997.  

After obtaining proper authorization, 
obtain for inclusion in the file copies 
of those evaluation and treatment records 
not already on file from the medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Also, contact in writing any 
medical professional listed as having 
determined that the veteran was rendered 
unemployable by service-connected 
disabilities, alone, prior to September 
12, 1997, for the purpose of obtaining 
written confirmation whether in fact such 
a determination as to unemployability, 
based solely on service-connected 
disabilities, prior to September 12, 
1997, was made.  

In addition, and regardless of whether in 
fact the veteran responds to the 
foregoing request, obtain a complete set 
of all records of treatment compiled at 
applicable VA facilities, including the 
VA community-based clinic in Bandon, 
Oregon, and the VA Medical Center in 
Roseburg, Oregon.  Such records, once 
obtained, must then be added to the 
claims folder.

6.  Upon completion of all of the 
foregoing development, arrange for the 
veteran's claims folder in its entirety 
is to forwarded to a VA psychiatrist for 
review and the furnishing of a 
professional opinion, with supporting 
rationale, as to the following:

Whether it is at least as likely as not 
that the veteran's service-connected 
disabilities, alone, rendered her 
unemployable prior to September 12, 1997, 
and, if so, on what date?  

Use by the reviewing physician of the 
aforementioned italicized phrase in 
formulating a response is requested.

7.  With respect to the records retrieval 
sought above, if such records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Note that 
under 38 U.S.C.A. § 5103A(b)(3) (West 
2002), we are obligated to continue 
trying to obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile."  
Also inform the veteran that VA will 
proceed to decide her appeal without 
these records unless she is able to 
submit them.  Allow an appropriate period 
of time within which to respond.
		
8.  fter the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


